The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Office Action
Specification
A.  For proper grammatical syntax, and to accurately indicate the article being claimed in accordance with 37 CFR 1.153, the title must be amended throughout the application, original oath or declaration excepted, to read: 
-- Portable Injection Device -- 
B.  For proper form (37 CFR 1.153), the claim must be amended to read:
  We claim,
The ornamental design for a Portable Injection Device as shown and described.  --
Claim Rejections - 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a)  and (b)  (or pre-AIA  35 U.S.C. 112, first and second paragraphs), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and nonenabling because the exact scope of the design cannot be determined. In particular:
A.  Many of the edges are illustrated with blurred lines, and it is unclear if they are meant to be thicker edges, smaller details, or if the lines are bleeding together. Due to poor quality, it’s unclear what the appearance of many of the edges of the device are.

    PNG
    media_image1.png
    240
    527
    media_image1.png
    Greyscale

Annotated Fig. 1.2


B.  In Fig.1.7, the circular and square areas highlighted in gray are unknown. With limited 3-D views, it is open to conjecture whether these elements are protrusions, indentations, or surface indicia. 

    PNG
    media_image2.png
    499
    617
    media_image2.png
    Greyscale

Annotated Fig. 1.7

In order to overcome this rejection, applicant should consistently illustrate the injection device elements throughout the drawings.  Applicant may also overcome this rejection by placing the unknown elements into broken lines, and thus disclaiming them.  Additionally, these broken lines should be translated to the rest of the drawing disclosure.  If applicant chooses to do so, then applicant must amend the specification to include an appropriate broken line statement following the figure descriptions, and prior to the claim. 
Applicant is advised that all of the preceding issues must be addressed to overcome this rejection,without the introduction of anything that was not shown in the original disclosure (i.e., new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121 ), either by the addition or removal of features of the claimed design. 
New matter is anything (structure, features, elements) which was not apparent (seen) in the drawings asoriginally filed. It is possible for new matter to consist of the removal as well as the addition of structure,features or elements. Further, the clarification of drawings with poor line quality can introduce new matter.
Conclusion
In conclusion the claim stands Refused under 35 U.S.C. § 112, (a) and (b). 
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT B FORD whose telephone number is (571)272-9218. The examiner can normally be reached Mon-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sandra Snapp can be reached on (571) 272-8364. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GF/
November 30, 2022

/NATASHA VUJCIC/
Primary Examiner, Art Unit 2913